Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0048], line 6, “shioveling” should be --shoveling--.  
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:
In claim 15, line 6, “predetermine” should be --predetermined--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 20 recites the limitation "the shoveling position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 18, 16, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (JP61294202A) in view of Fukuda et al. (20170175779).  Harada et al. discloses in figure 7 (annotated below) (claims 1 and 15) a hydraulic system for a working machine (agricultural front loader) with a hydraulic pump 1 to output operation fluid, a first hydraulic actuator 4, a second hydraulic actuator 6, a first control valve 2 to control the first hydraulic actuator 4, a second control valve 5 connected to a downstream side of the first control valve 2 and configured to control the second hydraulic actuator 6, a return fluid tube 4a in which return fluid discharged from the first hydraulic actuator flows, the return fluid tube coupling the first control valve 2 and the first hydraulic actuator 4, an internal fluid tube (first internal fluid tube) arranged in the first control valve 4 and connected to the return fluid tube 4a, an external fluid tube 11,11B connected to the internal fluid tube (via passage 11B), the external fluid tube 11,11B coupling the first control valve 2 and the second control valve 5, a discharge fluid tube 16 to discharge the operation fluid, a branched fluid tube 15 branched from the external fluid (claim 3) a check valve provided to the external fluid tube 11,11B, the check valve (not numbered, annotated below) allowing return fluid to flow from the first control valve 2 toward the second control valve 5 and preventing operation fluid from flowing from the second control valve 5 to the branched fluid tube 15, wherein (claim 4) the check valve is arranged, in the external fluid tube 11,11B, between a first connecting portion coupling the external fluid tube and the branched fluid tube 15 and a second connecting portion coupling the external fluid tube and the second control valve (claim 18) the return fluid flows through the first inner fluid tube (annotated below) and the external fluid tube 11,11B when the first control valve 2 is in the lowering position (S), and wherein operation fluid in the discharge fluid tube 16 flows to the external fluid tube 11,11B and the second inner fluid tube (annotated below) through the branched fluid tube 15 and (claim 16) the first control valve 2 has an input port P1 and an output port S2 and has a neutral position (M) allowing operation fluid different from the return fluid to flow to the second control valve 5 through the first control valve 2, and a side position (S) that is the predetermined switching position (S) allowing the return fluid in the first inner fluid tube (annotated below) to flow to the external fluid tube 11,11B and allowing the operation fluid in the second inner fluid tube (annotated below) to flow to the input port P1, the first control valve being configured to be switched between the neutral position (M) and the side position (S).  Harada does not disclose a pressurizing portion to increase a pressure in the discharge fluid tube, the pressurizing portion being provided to the discharge fluid tube.

    PNG
    media_image1.png
    680
    751
    media_image1.png
    Greyscale

Fukuda et al. teaches for a hydraulic system for a working machine (agricultural front loader) with a hydraulic pump P1 to output operation fluid, a first hydraulic actuator 14, a second hydraulic actuator 17, a first control valve 20A to control the first hydraulic actuator 14, a second control valve 20B connected to a downstream side of the first control valve 20A and configured to control the second hydraulic actuator 17, a return fluid tube 21a,b in which return fluid discharged from the first hydraulic actuator flows, the return fluid tube coupling the first control valve 20A and the first hydraulic actuator 14, an internal fluid tube (position 20a1,2 return lines connected to ports 41a,b) arranged in the first control valve 20A and connected to the return fluid 
Since Harada et al. and Fukuda et al. are both in the same field of endeavor the purpose disclosed by Fukuda et al. would have been recognized in the pertinent art of Harada et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the hydraulic system of Harada et al. to include a pressurizing portion to increase a pressure in the discharge fluid tube, the pressurizing portion being provided to the discharge fluid tube for the purposes of reducing the differential pressure across the control valve return paths.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other a hydraulic systems for a working machines with a pump, multiple actuators, and control valves with center bypass arrangements.

Allowable Subject Matter
Claims 2, 5-14, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprise (claim 2) a discharging (claims 5 and 10) the first control valve allowing the operation fluid in the discharge fluid tube to flow to the external fluid tube through the branched fluid tube when the first control valve is in the lowering position, (claims 6 and 12) the first control valve allows the operation fluid in the discharge fluid tube to flow to the external fluid tube through the branched fluid tube when the first control valve is in the shoveling position, and (claims 7 and 14) the first control valve allows the operation fluid in the discharge fluid tube to flow to the external fluid tube through the branched fluid tube when the first control valve is in the lifting position.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
November 20, 2021